Citation Nr: 1800719	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for basal cell carcinoma, claimed as melanoma, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California which denied entitlement to service connection for bilateral hearing loss, tinnitus, melanoma, and hypertension.  The Veteran filed a timely notice of disagreement (NOD).  In his NOD, the Veteran asserted that his hypertension and melanoma were due to his exposure to Agent Orange in Vietnam; thus, the claims for hypertension and melanoma were recharacterized as reflected on the title page.  

In August 2014, the RO sent the Veteran's representative, California Department of Veterans Affairs, a request for a completed VA Form 646.  The claims were remanded in October 2015 for further development, and the Board noted that as of that date, a completed VA Form 646 was not submitted.  The Board offered the Veteran's representative another opportunity to submit a VA Form 646.  In a March 2016 supplemental statement of the case (SSOC) response, the Veteran indicated that he had no other information or evidence to submit.  As no response has been received, the Board will proceed to adjudicate the claim. 

Additionally, after the March 2016 SSOC was issued, additional private treatment medical records were submitted by the Veteran.  38 U.S.C. § 7105(e)(1) provides that additional evidence submitted to the Board is subject to initial review by the Board, and applies to cases such as this one in which the substantive appeal was filed after February 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed180 days after the date of the enactment of the Camp Lejeune Act, i.e., after February 2013).  The substantive appeal was filed via a VA Form 9 in March 2014; thus, the Board will proceed to adjudicate the claim.

The Board's decision addressing the claims for service connection for bilateral hearing loss, tinnitus, and basil cell carcinoma, to include as due to Agent Orange exposure, is set forth below.  The claim for service connection for hypertension to include as due to Agent Orange exposure is addressed in the remand following the order; the claim is being remanded to the agency of jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to his active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's current tinnitus is related to his active military service.

3.  Basal cell carcinoma did not manifest in service and is unrelated to service, to include presumed Agent Orange exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for basal cell carcinoma, to include as due to herbicide exposure, have not been met on a direct or presumptive basis.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appropriate notice was provided in an October 2010 letter.
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The claims file and the discussion below reflect that VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and there is no evidence that additional records have yet to be requested.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § § 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A VA examination was not conducted in connection with the claim for service connection for basal cell carcinoma decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  The threshold for finding that the evidence indicates that a disability may be associated with service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection for basal cell carcinoma as due to Agent Orange.  As indicated in the discussion below, the evidence does not reflect, and the Veteran does not assert, that his basal cell carcinoma is related to his military service on a direct incurrence basis.  Rather, the Veteran has specifically alleged that his skin disability was due to his exposure to Agent Orange in his May 2012 NOD and his March 2014 VA 9.  Additionally, as indicated in the discussion below, basal cell carcinoma is not on the list of disease presumed service connected in veterans exposed to herbicide agents.  See 38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the "may be associated with service" standard, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  In this case, the Veteran has simply made a conclusory lay statement that his skin disability was related to Agent Orange exposure.  A VA examination on this issue is therefore not warranted.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.
II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

A. Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that his current bilateral hearing disability is a result of his noise exposure in service.  

Service treatment records (STRs) reflect that in December 1965, upon entrance, the Veteran underwent audiometric testing which revealed hearing within normal limits.  At separation, in July 1968, audiometric testing likewise revealed hearing within normal limits.  

Post service, in March 2012, the Veteran underwent a VA audiology examination.  The Veteran reported that his military occupational specialty was a mechanic and artillery.  He also reported that he was in combat.  He stated that he was subject to noise from artillery as well as planes taking off on base near their runway.  He stated that no hearing protection was provided.  He reported that his hearing problems began in service.  Audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
55
80
80
100
Left
40
60
80
100
95

His speech recognition scores were 60 percent for the right ear and 56 percent for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner found that based on a review of the available medical records, it was her opinion that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  As rationale, she reported that the Veteran's hearing was normal bilaterally on physicals in December 1965 and July 1968.  

Pursuant to the October 2015 Board remand, an addendum VA medical opinion was provided in March 2016.  The examiner restated that it was her opinion that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  As rationale, she continued to report that the Veteran's hearing at separation was within normal limits with no significant threshold shift.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  As an initial matter, the Board finds that the preponderance of the evidence supports a current hearing loss disability and in-service noise exposure.  Thus, the dispositive issue is whether there is a nexus between the two.

The March 2012 and March 2016 VA medical opinions reflect a lack of a relationship between the current hearing loss disability and the in service noise exposure.  However, it appears that the examiner did not take into consideration the Veteran's statements; specifically that he was subject to noise exposure in service where his hearing problems began.  Thus, the opinions are inadequate.  Buchanan, 451 F.3d at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

There is also lay evidence suggesting a nexus between the current bilateral hearing loss and service, specifically, lay testimony of some continuity of hearing loss symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  During his March 2012 VA examination, the Veteran reported his hearing problems began in service.   

Thus, there is an inadequate negative medical nexus opinion and competent, credible lay evidence of current bilateral hearing loss that had its onset in service.  The evidence is therefore at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

B. Tinnitus

The Veteran contends that his tinnitus is related to noise exposure in service.

The Board notes that tinnitus is capable of lay observation, and the Veteran has offered competent, credible statements that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Furthermore, medical treatment evidence of record reflects a diagnosis of tinnitus.  Thus, the Veteran has met the current disability requirement.

As noted above, the Veteran asserted that he was subject to noise exposure during active service due to his duties as a mechanic and artillery.  His statements have been found competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Therefore, the Veteran has met the in-service injury or event requirement.  Hence, the dispositive issue is whether tinnitus is related to the in-service noise exposure.

During his March 2012 VA audiological examination, the Veteran reported that his duties in service included duties as a mechanic and artillery.  He reported noise exposure from artillery and planes taking off on the runway.  As noted above, additionally, the Veteran reported that he was not provided hearing protection.  The examiner found that his tinnitus is less likely than not caused by or a result of military noise exposure.  As rationale, the examiner stated that the Veteran's tinnitus began approximately 19 years ago and his service ended 44 years ago.  

In his May 2012 NOD, the Veteran reported that he did not hear the audiologist or understand her question regarding the onset of his hearing loss and tinnitus.  He reported that his tinnitus started when in was in Vietnam, around October 1967.

Pursuant to the October 2015 Board remand, an addendum VA medical opinion was provided in March 2016.  The examiner reported that the onset of tinnitus was approximately 18 years ago, 26 years after separation.  Additionally, the examiner reported that the Veteran's hearing test at separation revealed normal hearing with no significant shift while in service.  Therefore, she found that his tinnitus is less likely as not caused by or a result of acoustic trauma during active duty service.  

The audiological professional did not take into consideration the Veteran's statement as to the onset of his tinnitus, and the continued symptoms he experienced.  Thus, the opinions are inadequate.  Buchanan, 451 F.3d at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").   The examiner did not address the Veteran's statement that his tinnitus began in service.  As noted above, the Board has found the Veteran's statements to be credible.  Consequently, this lay evidence of a nexus between the Veteran's current tinnitus and his military service based on continuous symptoms is entitled to substantial probative weight.

The evidence before the Board thus consists of inadequate negative medical nexus opinions and competent, credible lay evidence of current tinnitus that had its onset in service.  The evidence is therefore at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

C.  Basal Cell Carcinoma

The Veteran contends that his diagnosed basal cell carcinoma, claimed as melanoma, is directly associated with exposure to herbicide agents, Agent Orange, while in Vietnam. 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6).  VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus, type II shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.  

The Veteran's service records reflect that he served in Vietnam.  He is therefore presumed to have been exposed to Agent Orange.  The Board notes, however, that basal cell carcinoma is not among the listed disease associated with Agent Orange.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).  Therefore, service connection on a presumptive basis due to the Veteran's presumed exposure to Agent Orange, is not warranted.

The failure to meet the criteria for a presumption does not, however, preclude a veteran from establishing entitlement to service connection on a different basis.  See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  The Veteran could show that his skin disability is otherwise related to service.

However, the Veteran has not alleged, and the record does not reflect, that his skin disability is in any other way related to service.  The Veteran's service treatment records do not reflect diagnosis, treatment, or complaint of any symptoms related to a skin disability.  Medical evidence of record since the Veteran's separation of service reflects a diagnosis of non-melanoma basal cell carcinoma in November 2000, August 2009, and January 2013.  There are no post service medical treatment records that reflect a relationship between the Veteran's skin disability and service.  The Veteran originally filed a claim for melanoma in August 2010.  In his May 2012 NOD, the Veteran reported that his melanoma is due to his exposure to Agent Orange.  In his March 2014 VA Form 9, the Veteran reported that his melanoma is directly associated with his exposure to herbicides while in Vietnam.  

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's statements as to whether his skin disability is related to his Agent Orange exposure is a statement as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.  Thus, the evidence of record regarding his skin disability reflects that there is no basis for an award of service connection for basal cell carcinoma on a direct theory of entitlement.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for basal cell carcinoma, claimed as melanoma, to include as due to Agent Orange exposure. The benefit of the doubt doctrine is not for application, and entitlement to service connection for this disability is not warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for basal cell carcinoma, claimed as melanoma, due to Agent Orange exposure is denied.  

REMAND

The Board finds that further development is needed before the Veteran's claims of entitlement to service connection for hypertension, to include as due to Agent Orange exposure, is decided.  

As noted above, the Veteran served in Vietnam and has been presumed exposed to herbicide agents, to include Agent Orange.  The Board notes that hypertension is not on the presumptive list of disease associated with exposure to Agent Orange; however, even if a disease is not on the list of disease presumed service connected in veterans exposed to Agent Orange, the Veteran may nonetheless establish entitlement to service connection by showing his hypertension was actually caused by his Agent Orange exposure.  See 38 U.S.C. § 1113(b) (West 2012); 38 C.F.R. § 3.303(d) (2017) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Furthermore, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA examination was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

The medical evidence of record does not include an opinion as to the etiology of the Veteran's hypertension, to include as due to Agent Orange exposure.  As the Veteran has a current diagnosis of hypertension, and the VA has acknowledged that there is limited or suggestive evidence of an association between Agent Orange exposure and hypertension, a remand for a medical nexus opinion is warranted to decide the claims.  

Accordingly, the claim for service connection for hypertension is REMANDED for the following action:

1. Request an opinion from an appropriate specialist physician as to the etiology of the Veteran's hypertension.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner. 

The physician should provide an opinion as to:

a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension had its onset in service or within the one year following service, or is otherwise related to the Veteran's military service.

b) The physician must specifically address appropriate medical literature, to include, but not limited to, the findings by VA and the Institute of Medicine that there is "limited or suggestive evidence" of a relationship between Agent Orange exposure and hypertension.  The fact that hypertension is not on the list of diseases presumed service connected in veterans exposed to Agent Orange should not be the basis for a negative opinion, as the Veteran may still establish that his own hypertension was actually caused by his exposure to Agent Orange.

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions and the service treatment records.

All finding results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for hypertension, to include as due to Agent Orange exposure.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


